Citation Nr: 1829676	
Decision Date: 07/12/18    Archive Date: 07/24/18

DOCKET NO.  16-11 038A	)	DATE
	)
	)


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in a March 2010 Board decision that denied entitlement to nonservice-connected death pension benefits and entitlement to accrued benefits.

2. Whether there was CUE in a September 2016 Board decision that determined that a timely substantive appeal was not filed to perfect the appeal of a November 2007 decision denying entitlement to burial benefits and the appeal of a January 2008 rating decision denying entitlement to an earlier effective date for the award of service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The moving party in this case is the surviving spouse of a Veteran.  The Veteran had service with the Philippine Commonwealth Army from August 1941 to January 1943 (with verified prisoner of war status from April 1942 to January 1943) as well as Philippine Guerilla and Combination Service from October 1943 to February 1946.  The Veteran died in October 1999.

In a March 2010 decision, the Board denied entitlement to nonservice-connected death pension benefits and entitlement to accrued benefits.

In a September 2016 decision, the Board determined that a timely substantive appeal was not filed to perfect the appeal of a November 2007 decision denying entitlement to burial benefits and the appeal of a January 2008 rating decision denying entitlement to an earlier effective date for the award of service connection for the cause of the Veteran's death.

In a November 2016 written submission, the moving party filed a motion with the Board alleging CUE in the March 2010 and September 2016 Board decisions.

In response to the moving party's multiple requests for procedural clarification, the Board notes the following:

(1) The claim for entitlement to nonservice-connected death pension - which also encompassed a claim for reimbursement of medical expenses - was denied in the March 2010 Board decision.  In November 2010, the Board denied the moving party's April 2010 Motion for Reconsideration of that decision.  In June 2014, the Court of Appeals for Veterans Claims (Court) dismissed the moving party's appeal of that decision due to being untimely filed.

(2) The claim for entitlement to accrued benefits was denied in the March 2010 Board decision.  In November 2010, the Board denied the moving party's April 2010 Motion for Reconsideration of that decision.  In June 2014, the Court dismissed the moving party's appeal of that decision due to being untimely filed.

(3) The claim for entitlement to burial benefits was not timely appealed following the issuance of a Statement of the Case (SOC) in October 2008, as found in the September 2016 Board decision.

(4) The claim for entitlement to an earlier effective date (i.e., prior to December 18, 2005) for the award of entitlement to service connection for the cause of the Veteran's death was not timely appealed following the issuance of an SOC in October 2008, as found in the September 2016 Board decision.

(5) Regarding the request for entitlement to combat-related special compensation, the moving party was notified by VA in February 2011 and December 2015 letters that she is not entitled to these benefits based on her deceased husband's military service and because she is not a Veteran herself.

(6) Regarding the request for entitlement to improved rating compensation, the moving party was notified by VA in February 2011 and December 2015 letters that she is not entitled to these benefits based on her deceased husband's military service and because she is not a Veteran herself.

The Board notes that, at the time when the September 2016 Board decision was issued, the moving party was represented by an individual (T.S. Isleta, per a June 2013 VA Form 21-22a) who was not accredited as a representative by VA's Office of General Counsel and was therefore acting at that time only on a one-time basis as her representative (pursuant to 38 C.F.R. § 14.630).  In a March 2018 letter, the Board notified the moving party that Mr. Isleta could no longer represent her, and provided her with information regarding how she could appoint a valid representative in the current case.  Because the moving party has not submitted any executed form (either a VA Form 21-22 or a VA Form 21-22a) appointing a valid representative in the current case, the Board will proceed with the understanding that the moving party is appearing pro se.

This case has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).


FINDINGS OF FACT

1.  In a March 2010 decision, the Board denied entitlement to nonservice-connected death pension benefits and entitlement to accrued benefits.

2.  The request to reverse or revise the March 2010 Board decision based on CUE did not provide specific allegations of error.

3.  In a September 2016 decision, the Board determined that a timely substantive appeal was not filed to perfect the appeal of a November 2007 decision denying entitlement to burial benefits and the appeal of a January 2008 rating decision denying entitlement to an earlier effective date for the award of service connection for the cause of the Veteran's death.

4.  At the time of the September 2016 Board decision, the correct facts, as they were known at the time, were before the Board, and the Board correctly applied the statutory and regulatory provisions extant at the time, such that the outcome of the claims would not have been manifestly different but for the alleged error.
CONCLUSIONS OF LAW

1.  The criteria for the revision or reversal of the March 2010 Board decision based on CUE have not been met.  38 U.S.C. § 7111; 38 C.F.R. §§ 20.1403, 20.1404.

2.  The criteria for the revision or reversal of the September 2016 Board decision based on CUE have not been met.  38 U.S.C. § 7111; 38 C.F.R. §§ 20.1403, 20.1404.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

A Board decision is subject to revision on the grounds of CUE and must be reversed or revised if evidence establishes such error.  See 38 U.S.C. § 7111(a).

A motion for revision of a Board decision based on CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision; the legal or factual basis for such allegations; and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed (without prejudice to refiling).  38 C.F.R. § 20.1404(b).

CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a).

Generally, CUE is shown when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  A review for CUE in a prior Board decision must be based on the record and the law that existed when the decision was made.  See 38 C.F.R. § 20.1403(a), (b).

The regulations further provide that, to warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome; if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(c).  Examples of situations that are not CUE include the following: (1) Changed diagnosis: A new diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) Duty to assist: The Secretary's failure to fulfill the duty to assist; and (3) Evaluation of evidence: A disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).

Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).

Analysis

Motion for CUE in March 2010 Board Decision

In a March 2010 decision, the Board denied: (1) entitlement to nonservice-connected death pension benefits, on the basis that the Veteran did not have qualifying service for this benefit; and (2) entitlement to accrued benefits, on the basis that the moving party did not file a timely claim (i.e., within one year of the Veteran's death) for this benefit.  In November 2010, the Board denied the moving party's April 2010 Motion for Reconsideration of that decision.  In June 2014, the Court dismissed the moving party's appeal of that decision due to being untimely filed.  Therefore, the March 2010 Board decision is final.  38 C.F.R. § 20.1104.

In her November 2016 CUE motion, the moving party alleged that the March 2010 Board decision contained "inconsistent" reasons and bases for its findings and conclusions, and she also alleged that additional issues should have been adjudicated by the Board at that time.  However, as noted above, nonspecific allegations of failure to follow regulations or failure to give due process are insufficient to satisfy the specificity requirements for a CUE motion.  See 38 C.F.R. § 20.1404(b).  The Board finds that the moving party's request to reverse or revise the March 2010 Board decision based on CUE did not provide specific allegations of error, because she did not clearly and specifically set forth her allegations of errors of fact or law in the March 2010 Board decision, and she also did not indicate why or how the result would have been manifestly different but for any alleged errors.

In light of the foregoing, the Board finds that the moving party's motion for CUE in the March 2010 Board decision is inadequate, and the appeal is dismissed (without prejudice to refiling).

Motion for CUE in September 2016 Board Decision

In a September 2016 decision, the Board determined that a timely substantive appeal was not filed to perfect: (1) the appeal of a November 2007 decision denying entitlement to burial benefits; and (2) the appeal of a January 2008 rating decision denying entitlement to an earlier effective date for the award of service connection for the cause of the Veteran's death.  The moving party did not appeal this decision to the Court.  Therefore, the September 2016 Board decision is final.  38 C.F.R. § 20.1104.

In her November 2016 CUE motion, the moving party alleged that the September 2016 Board decision contained "inconsistent" reasons and bases for its findings and conclusions, and she also alleged that additional issues should have been adjudicated by the Board at that time.  [As noted above, these types of allegations alone would be insufficient to satisfy the specificity requirements for a CUE motion under 38 C.F.R. § 20.1404(b).]  Furthermore, she alleged that the September 2016 Board decision contained CUE in its finding that the VA Form 9 she submitted in May 2008 was not a valid substantive appeal to perfect the issues of entitlement to burial benefits and entitlement to an earlier effective date for the award of service connection for the cause of the Veteran's death.  Based on this last allegation, the Board finds (as a threshold matter) that the moving party has pled her motion with the requisite degree of specificity with regard to the September 2016 Board decision, and the Board will proceed to consider the merits of this allegation of CUE.

The September 2016 Board decision properly outlined the applicable procedural history, as follows:

In July 2007, the moving party filed a claim for entitlement to burial benefits, which was denied in a November 2007 decision.

In November 2007, the moving party filed a claim for entitlement to an earlier effective date for the award of service connection for the cause of the Veteran's death, which was denied in a January 2008 rating decision.

In May 2008, the moving party submitted a statement on a VA Form 9 which listed multiple issues which had not been the subject of an SOC, including the issues of entitlement to burial benefits and entitlement to an earlier effective date for the award of service connection for the cause of the Veteran's death.  In a June 2008 letter, VA notified the moving party that this May 2008 VA Form 9 was being accepted as a notice of disagreement (NOD) for the burial benefits and earlier effective date issues.

In October 2008, the Agency of Original Jurisdiction (AOJ) mailed the moving party an SOC addressing the issues of entitlement to burial benefits and entitlement to an earlier effective date for the award of service connection for the cause of the Veteran's death.

In November 2009, the moving party submitted a written statement inquiring about the claims referenced in her May 2008 correspondence.  In September 2010, the moving party submitted a VA Form 9 which listed only the [unrelated] issue of entitlement to Dependents' Educational Assistance.

The September 2016 Board decision properly cited the applicable laws and regulations, as follows:

Appellate review will be initiated by an NOD and completed by a substantive appeal after an SOC is furnished as prescribed in this section.  38 U.S.C. § 7105(a).

An appeal consists of a timely-filed NOD in writing and, after an SOC has been furnished, a timely-filed substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9 or other correspondence containing the necessary information.  38 C.F.R. § 20.202.  After an appellant receives the SOC, he or she must file a formal appeal within sixty days from the date the SOC is mailed or within the remainder of the one-year period from the date the notification of the AOJ decision was mailed, whichever period ends later.  38 U.S.C. § 7105(d)(3); 38 C.F.R. §§ 20.302(b), 20.1103.

An appellant may request an extension of the 60-day period for filing a substantive appeal for good cause.  The request for extension should be in writing and must be made prior to the expiration of the time limit for filing the substantive appeal.  38 C.F.R. §§ 20.202, 20.303.

In its September 2016 decision, the Board found that, following the issuance of the October 2008 SOC addressing the issues of entitlement to burial benefits and entitlement to an earlier effective date for the award of service connection for the cause of the Veteran's death, the next communication that could be construed as a substantive appeal was received in November 2009.  In addition, the Board found that no communication was received by VA within 60 days of the October 2008 SOC for the burial benefits claim or by February 2009 for the earlier effective date claim that could be construed as a substantive appeal of the issues at hand [citing to 38 C.F.R. §§ 20.200, 20.202].  Furthermore, the Board found that the evidence of record did not establish that the moving party (or her representative at that time) requested an extension of the 60-day period for filing a substantive appeal for good cause [citing to 38 C.F.R. §§ 20.202, 20.303].  Finally, the Board found that there was no evidence establishing, and the moving party did not contend, that a proper substantive appeal was received at the AOJ within the relevant time period after issuance of the October 2008 SOC on either the burial benefits claim or the earlier effective date claim.

In its September 2016 decision, the Board considered the moving party's argument that the May 2008 NOD submitted on a VA Form 9 should be construed as a timely substantive appeal, but found that this May 2008 filing was premature to be considered a substantive appeal for the burial benefits and effective date issues because it was the first indication of disagreement with the AOJ decisions on those two issues and because an SOC addressing those two issues had not yet been issued [citing to 38 C.F.R. § 20.202 and 38 U.S.C. § 7105(a)].

As noted above, the argument advanced by the moving party is that the Board was erroneous in its September 2016 decision in finding that her May 2008 VA Form 9 was not a valid substantive appeal to perfect the issues of entitlement to burial benefits and entitlement to an earlier effective date for the award of service connection for the cause of the Veteran's death following an October 2008 SOC.  In essence, the moving party disagrees with how the Board evaluated the evidence.  However, the Board notes that a disagreement about how the facts were evaluated cannot, by law, provide a basis for finding CUE in a prior decision.

In summary, in its September 2016 decision, the Board considered all of the existing evidence of record and provided adequate reasons and bases for determining therein that a timely substantive appeal was not filed to perfect the appeal of a November 2007 decision denying entitlement to burial benefits and the appeal of a January 2008 rating decision denying entitlement to an earlier effective date for the award of service connection for the cause of the Veteran's death.  At the time of the September 2016 Board decision, the correct facts, as they were known at the time, were before the Board, and the Board correctly applied the statutory and regulatory provisions extant at the time, such that the outcome of the claims would not have been manifestly different but for the alleged error.

In light of the foregoing, the Board finds that the moving party's motion for CUE in the September 2016 Board decision must be denied.








(CONTINUED ON NEXT PAGE)
ORDER

The CUE motion for reversal or revision of the March 2010 Board decision (which denied entitlement to nonservice-connected death pension benefits and entitlement to accrued benefits) is dismissed without prejudice.

The CUE motion for reversal or revision of the September 2016 Board decision (which determined that a timely substantive appeal was not filed to perfect the appeal of a November 2007 decision denying entitlement to burial benefits and the appeal of a January 2008 rating decision denying entitlement to an earlier effective date for the award of service connection for the cause of the Veteran's death) is denied.




____________________________________________
	M. SORISIO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



